Case 0:20-cv-61411-FAM Document 4 Entered on FLSD Docket 07/16/2020 Page 1 of 3



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                               Case Number: 20-61411-CIV-MORENO

  ROBERT LEE DARBY II,

                  Plaintiff,
  vs.

  SPRINT CORPORATION
  TELECOMMUNICATION and ASHLEY
  CHERIDOR, Sales,

              Defendants.
 _________________________________________/

                   ORDER DISMISSING CASE FOR BEING FRIVOLOUS

         THIS CAUSE came before the Court upon pro se Plaintiff’s complaint made under 42

 U.S.C. § 1983 (D.E. 1), filed on July 10, 2020. THE COURT has considered the complaint, the

 pertinent portions of the record, and being otherwise fully advised in the premises, it is

 ADJUDGED that the case is DISMISSED and all pending motions are DENIED as MOOT.

         Plaintiff’s in forma pauperis complaint brought under section 1983 complains of various

 civil rights violations allegedly committed by Defendants Sprint Corporation (a private company)

 and Ashley Cheridor (a private citizen). At the outset, the Court notes that because he is

 proceeding pro se, Plaintiff is given greater leeway in pleading his complaint. See Haines v.

 Kerner, 404 U.S. 519 (1972). Still, 28 U.S.C. § 1915(e)(2)(B)(i) provides that a court “shall

 dismiss [an in forma pauperis action] at any time if the court determines that . . . the action . . . is

 frivolous or malicious.” According to the United States Supreme Court, a complaint is frivolous

 “where it lacks an arguable basis in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

 A court may dismiss claims under section 1915(e)(2)(B)(i) where they rest on an indisputably
Case 0:20-cv-61411-FAM Document 4 Entered on FLSD Docket 07/16/2020 Page 2 of 3



 meritless legal theory or are comprised of factual contentions that are clearly baseless. Id. at 327.

        Plaintiff’s in forma pauperis complaint appears to assert a section 1983 claim stemming

 from fraud—apparently, he suffered a “bait and switch” at a Sprint retail store resulting in a “very

 high bill that was not recognizable and unusual.” He also appears to assert various other civil

 rights violations that the Court has difficulty deciphering, including violation of “14 amendment

 to affect prior restrain [sic]” and violation of “my rights to affect prior restraint on my rights by

 violation to be free of bias deceptive misleading fraudulent acts of deception.” “Section 1983

 provides a private right of action whenever an individual has been deprived of any constitutional

 or statutory federal right under color of state law.” Schwier v. Cox, 340 F.3d 1284, 1290 (11th Cir.

 2003). “Only in rare circumstances can a private party be viewed as a ‘state actor’ for section

 1983 purposes.” Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992). A private party may

 be held liable as a state actor only if one of the following three conditions is met:

        (1) the State has coerced or at least significantly encouraged the action alleged to
        violate the Constitution (“State compulsion test”); (2) the private parties performed
        a public function that was traditionally the exclusive prerogative of the State
        (“public function test”); or (3) “the State had so far insinuated itself into a position
        of interdependence with the [private parties] that it was a joint participant in the
        enterprise[ ]” (“nexus/joint action test”).

        Rayburn v. Hogue, 241 F.3d 1341, 1347 (11th Cir. 2001) (quoting NBC, Inc. v. Commc’ns

 Workers of Am., 860 F.2d 1022, 1026-27 (11th Cir. 1988)).

        Here, the Court finds that even when taking Plaintiff’s allegations as true—as the Court

 must at this stage—none of the alleged actions by the Defendants were undertaken under color of

 state law. In other words, the complaint does not allege any facts showing that the State of Florida

 coerced or encouraged the actions of Sprint or Ms. Cheridor, that Sprint or Ms. Cheridor performed

 a public function traditionally performed by the State, or that the State was a joint participant with

 Sprint and/or Ms. Cheridor in allegedly violating Plaintiff’s rights. In sum, the Court dismisses


                                                   2
Case 0:20-cv-61411-FAM Document 4 Entered on FLSD Docket 07/16/2020 Page 3 of 3



 the present claims because they can only be brought against persons who are state government

 officials or employees. This includes people who work for the state, city, county, or other local

 government. Accordingly, because Plaintiff seeks to sue private entities, he fails to state a claim

 upon which relief can be granted, and his complaint is DISMISSED for being frivolous.

        Based also on the foregoing, Plaintiff’s Application to Proceed in District Court Without

 Prepaying Fees or Costs is DENIED as MOOT, and the case is CLOSED.



        DONE AND ORDERED in Chambers at Miami, Florida, this 16th of July 2020.




                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Robert Lee Darby II
 P.O. BOX 741652
 Boynton Beach, FL 33474
 PRO SE




                                                 3
